DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06 May 2021 has been entered.
Claims 1-5, 7, and 19-28 remain pending in the application, wherein claims 1, 19, and 24 have been amended.  The examiner acknowledges no new matter has been introduced by these amendments.

Allowable Subject Matter
Claims 1-5, 7, and 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record are the teachings of Takagi in view of Schlott.  Both references teach a sputter target of the claimed elements and having a small grain size.  However, neither reference teaches the claimed inclusions being within the grains of the silver alloy as Takagi is silent regarding Ti-containing inclusions and the teachings of Schlott indicate the Ti-containing inclusions to be located between silver alloy grains (i.e. at grain boundaries) rather than within the grains of the silver alloy as claimed (see Applicant’s Arguments, p. 7, filed 30 December 2020).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
As outlined in the Final Office Action mailed 12 March 2021, Applicant’s amendments to the written description has overcome each and every objection to the specification previously set forth in the Non-Final Office Action mailed 30 September 2020, and the objection to the specification was withdrawn.
Applicant’s arguments, see p. 5-6, filed 06 May 2021, with respect to the obviousness-type rejections have been fully considered and are persuasive in view of the amendments.  The rejection of claims 1-3, 5, 7, 19-21, 23-26, and 28 under 35 U.S.C. 103 in view of Takagi and Schlott and the rejection of claims 4, 22, and 27 under 35 U.S.C. 103 in view of Takagi, Schlott, and Komiyama have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784